Citation Nr: 0706774	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Department of Veterans Affairs Survivors' 
and Dependents' Educational Assistance (DEA) benefits under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel 



INTRODUCTION

The veteran had active duty from June 1968 to June 1971.  The 
veteran died in August 2001.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefits sought 
on appeal.  The Board remanded the case for further 
development in January 2004 and June 2006.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  At the time of the veteran's death, service connection 
was in effect for malaria, rated as non-compensably 
disabling.

3.  The Certificate of Death reflects that the veteran died 
in August 2001.  The immediate cause of death was esophageal 
adenocarcinoma of 2 years' duration.  There were no 
significant conditions contributing to death.

4.  Esophageal adenocarcinoma was not manifest during 
service, was not manifest within one year of separation, and 
is not otherwise attributable to service to include exposure 
to herbicides including Agent Orange during service.


5.  The veteran's service-connected malaria was not the 
immediate or underlying cause of the veteran's death, and was 
not etiologically related to the cause of death; the 
veteran's service-connected malaria did not contribute 
substantially or materially to cause the veteran's death and 
it was not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.

6.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303. 3.304, 3.307, 
3.309, 3.312 (2006).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.807, 21.3021 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In addition, another VCAA letter was sent in January 
2004.  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During his lifetime, the veteran was service-connected for 
malaria, rated as non-compensable.  

The post-service private medical evidence establishes that 
esophageal adenocarcinoma was diagnosed in July 1999.  The 
veteran underwent surgery to remove the cancer as well as 
radiation and chemotherapy treatment.  Unfortunately, the 
cancer was terminal and he died.  The Certificate of Death 
reflects that the veteran died in August 2001.  The immediate 
cause of death was esophageal adenocarcinoma of 2 years' 
duration.  There were no significant conditions contributing 
to death.

The appellant asserts that the veteran was exposed to Agent 
Orange during his service in Vietnam.  This Agent Orange 
exposure resulted in the development of the fatal disease 
process, esophageal adenocarcinoma.  The appellant and her 
representative, as lay persons, have not been shown to be 
capable of making medical conclusions; thus, their statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The Board will initially consider if the veteran's esophageal 
adenocarcinoma, may be service-connected as a disease subject 
to presumptive service connection based on exposure to Agent 
Orange.  


Agent Orange Presumption

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of Veterans 
Affairs to seek to enter into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in the 
Republic of Vietnam and each disease suspected to be 
associated with such exposure.  Claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence. Section 3 of the Agent Orange Act of 1991 directed 
the Secretary of VA to seek to enter into an agreement with 
NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., where the credible evidence for 
the association was equal to or outweighed the credible 
evidence against the association) existed between exposure to 
an herbicide agent and the disorders listed in the statute.  
See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  However, esophageal adenocarcinoma is 
not one of the cancers subject to the Agent Orange 
presumption.  Thus, presumptive service connection on that 
basis, is not warranted. 

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).


Direct Service Connection

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The service medical records do not show complaints, findings, 
treatment, or diagnosis of any esophageal disease or injury 
or of cancer.  The mouth and throat were noted to be normal 
on the separation examination.  

Esophageal cancer was not manifest during service nor was it 
manifest within 1 year of separation.  There is no competent 
medical evidence dating the onset to service or the one year 
presumptive period after service separation.  

The death certificate indicated that esophageal cancer had 
its onset approximately 2 years prior to death.  This dates 
the onset to 1999 which is consistent with the post-service 
medical records which show that it was diagnosed in July 
1999.  

In order to resolve whether the esophageal cancer is 
etiologically related to service, to include Agent Orange 
exposure, a VA medical opinion was obtained.  In August 2005, 
a VA examiner opined that the veteran's esophageal cancer was 
not likely due to Agent Orange exposure and was not directly 
related to his active service.  In September 2006, the VA 
examiner provided further explanation.  He stated that he had 
reviewed the claims files and available records.  The veteran 
was not treated for any esophageal cancer condition or 
related symptoms while he was in service.  Thus, it was his 
opinion that the cause of death from esophageal cancer was 
not likely related to military service.  Further, the 
esophageal cancer was not likely caused by Agent Orange 
exposure as it is not recognized as one of the presumptive 
conditions and there is no scientific evidence showing the 
etiological relationship between Agent Orange exposure and 
esophageal cancer.  Thus, it was his opinion that the 
veteran's esophageal cancer was not likely related to Agent 
Orange exposure during service.  

In support of her claim, the appellant submitted a March 2002 
statement from a private physician, R.A.S., in which the 
physician indicated that the veteran had an unusual 
adenocarcinoma of the esophagus which was located in an 
unusual location.  The physician indicated that he hoped that 
his letter of explanation of the unusual nature of the 
veteran's cancer would help the veteran's family get VA 
benefits.  However, the Board notes that this physician 
provided no medical opinion regarding any etiological 
relationship between the veteran's cancer and service to 
include Agent Orange exposure therein.  

Thus, there is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnosis of esophageal adenocarcinoma.  Competent medical 
does not show that post-service diagnosis of esophageal 
adenocarcinoma was related to service or that it was manifest 
within one year of the veteran's separation from service.  
Thus, there is no nexus between the veteran's cause of death 
from esophageal adenocarcinoma and service.

The Board must also consider if the veteran's service-
connected malaria caused or contributed substantially or 
materially to cause the veteran's death because it was of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.  

As noted, the veteran's service-connected malaria was 
assigned a noncompensable rating.  Thus, it was not 
considered or shown to be disabling for VA purposes.  Dr. S. 
provided no information regarding the veteran's malaria.  The 
post-service medical records do not show any treatment for 
malaria or that it was in any was disabling or that it played 
any role whatsoever in the veteran's death.  In August 2005, 
the VA examination opined that the veteran's malaria did not 
play any role in his death and that it did not hasten his 
death as there is no relationship between esophageal cancer 
and malaria.  In September 2006, the VA examiner further 
stated that the esophageal cancer is not likely caused by or 
related to malaria.  The malaria did not play any role in, 
contribute to, or hasten the veteran's death due to 
esophageal caner.  There is no etiological relationship 
between malaria and esophageal cancer.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as a 
medical professional has determined that the veteran's 
service-connected malaria was not related to his death, the 
Board cannot substitute its own medical judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professional than to the 
statements of the appellant and her representative.  The 
appellant is sincere in her contentions, but they are not 
probative evidence and are not supported by the competent 
medical opinion or the evidentiary record in this case.

Thus, the Board concludes that the veteran's service-
connected malaria was not the immediate or underlying cause 
of the veteran's death, and was not etiologically related to 
the cause of death.  Furthermore, the fatal disease process 
was not manifest during service or within one year of 
separation.  The veteran's service-connected malaria did not 
contribute substantially or materially to cause the veteran's 
death and it was not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  The 
appellant's assertions are unsupported by competent evidence 
and do not serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Chapter 35

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Such is the case here.  

Pursuant to applicable law, DEA allowance under Chapter 35, 
Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


